United States Court of Appeals
                     For the First Circuit


No. 21-1568

                         THOMAS SWARTZ,

                      Plaintiff, Appellant,

                               v.

               NORMAN SYLVESTER; TOWN OF BOURNE,

                     Defendants, Appellees.


                          ERRATA SHEET

          The opinion of this Court, issued on November 21, 2022,
is amended as follows:

          On page 14, line 14, replace "See Lukumi, 508 U.S. at
543." with "See id. at 543."